PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Douglas, David, Byron
Application No. 15/679,329
Filed: 17 Aug 2017
For: Simulated Gravity Device

:
:
:	DECISION ON PETITION
:
:


This is a decision on the “RENEWED PETITION UNDER 37 CFR 1.17(e) TO ACCEPT AN UNINTENTIONALLY DELAYED DOMESTIC BENEFIT CLAIM”, filed July 22, 2021, which is being treated as a petition under 37 CFR 1.78(e) to accept an unintentionally delayed claim under 35 U.S.C. § 120 for the benefit of priority to the prior-filed non-provisional applications, set forth in the contemporaneously filed corrected Application Data Sheet (ADS). 

The petition under 37 CFR 1.78(e) is DISMISSED.

A petition under 37 CFR 1.78(e) must be accompanied by:  


	(1) 	the reference required by 35 U.S.C. §120 and 37 CFR 1.78(d)(2) of the prior-	filed application, unless previously submitted;
	(2) 	the petition fee set forth in § 1.17(m); and
	(3)  	a statement that the entire delay between the date the claim was due under 37 	CFR 1.78(d)(3) and the date the claim was filed was unintentional.  The Director may 	require additional information where there is a question whether the delay was 	unintentional.

The instant petition does not meet requirements (1) and (3) above.  

With respect to requirement (1), the ADS submitted with the petition is not proper, because it contains a benefit claim that Application No. 15/196,588 is a CIP on Application No. 14/313,398.  However, a review of Application No. 15/196,588 reveals that it does not contain this benefit claim.  In addition, the ADS contains a benefit claim that Application No. 15/207,647 is a CIP of Application No. 14/313,398.  However, a review of Application No. 15/207,647 reveals that it does not contain this benefit claim. 

MPEP § 211.01(b)(II) states, in pertinent part (emphasis added):

Sometimes a pending application is one of a series of applications wherein the pending application is not copending with the first filed application but is Sticker Indus. Supply Corp. v. Blaw-Knox Co., 405 F.2d 90, 160 USPQ 111 (7th Cir. 1968) and Hovlid v. Asari, 305 F.2d 747, 134 USPQ 162 (9th Cir. 1962). The reference to the prior applications must identify all of the prior applications and indicate the relationship (i.e., continuation, divisional, or continuation-in-part) between each nonprovisional application in order to establish copendency throughout the entire chain of prior applications. Appropriate references must be made in each intermediate application in the chain of prior applications. See MPEP § 211.02 for guidance regarding properly referencing prior applications.

As such, Applicant will need to file a 37 CFR 1.78 petition in 15/196,588 to correct the benefit claim, stating that it is a CIP of 14/313,398, as well as file a 37 CFR 1.78 petition in 15/207,647 to correct the benefit claim, stating that it is a CIP of 14/313,398 (a draft certificate of correction and the certificate of correction fee must also be filed with each petition under 37 CFR 1.78, as both 15/196,588 and 15/207,647 have issued as patents).1 Alternatively, Applicant may file a corrected ADS in the instant application, together with a renewed petition under 37 CFR 1.78, removing the claims that 15/196,588 is a CIP of 14/313,398, and that 15/207,647 is a CIP of 14/313,398.  No further petition fee is due on renewed petition.

With respect to requirement (3), Applicant has not satisfactorily accounted for the extended delay in filing the initial petition on April 20, 2021.  Applicant argues that he had extensive work commitments beginning in the summer of 2016.  However, this argument is not persuasive, because Applicant successfully prosecuted two applications in this timeframe - Application No. 15/196,588 (filed in June of 2016 and issued in March of 2019) and Application No. 15/207,647 (filed in June of 2016 and issued in June of 2019).  In addition, Applicant states that he became aware of the unintentional delayed benefit claims in the instant application sometime in 2019.  However, Applicant has not explained why since becoming aware of the unintentionally delayed benefit claims in 2019, he did not file the initial petition in the instant application until           April 20, 2021.   

If reconsideration of this decision is desired, a renewed petition under 37 CFR 1.78(e), and an ADS (complying with the provisions of 37 CFR § 1.76) to correct the above matters is required.  No further petition fee is due on renewed petition. 


 
By mail:		Mail Stop PETITIONS
			Commissioner for Patents
Post Office Box 1450	
Alexandria, VA 22313-1450

By fax:			(571) 273-8300
			ATTN: Office of Petitions

By internet:		EFS-Web

Any questions concerning this matter may be directed to Attorney Advisor Cliff Congo at (571) 272-3207.  All other inquiries concerning either the examination procedures or status of the application should be directed to the Technology Center.

The application is being forwarded to Group Art Unit 3644 for further processing and examination.

/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        



    
        
            
        
            
        
            
    

    
        1 Petitioner is reminded that if more than two years have passed between the date the benefit claim was due and the date a petition under 37 CFR 1.78 is filed, the Office will require additional information that the delay was unintentional. Clarification of the Practice for Requiring Additional Information in Petitions Filed in Patent Applications and Patents Based on Unintentional Delay, 85 FR 12222 (March 2, 2020). (The USPTO requires additional information concerning whether a delay in seeking acceptance of a delayed benefit claim was unintentional where the petition to accept such benefit claim was filed more than two years after the date the benefit claim was due.)